IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 31A13

                            FILED 4 OCTOBER 2013

STATE OF NORTH CAROLINA

           v.
DARRYL HESTER



     Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 736 S.E.2d 571 (2012), dismissing

defendant’s appeal from a judgment entered on 14 October 2011 by Judge Richard

D. Boner in Superior Court, Mecklenburg County. Heard in the Supreme Court on

3 September 2013.


     Roy Cooper, Attorney General, by Kathleen N. Bolton, Assistant Attorney
     General, for the State.

     Franklin E. Wells, Jr. for defendant-appellant.


     PER CURIAM.


     AFFIRMED.